Citation Nr: 1010454	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-00 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a prostate disorder 
(claimed as enlarged prostate).

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for a bilateral eye 
disorder, to include glaucoma.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 2004, including service in the Southwest Asia 
theater of operations.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

Included in the Veteran's June 2006 Notice of Disagreement, 
are the issues of entitlement to service connection for 
migraine headaches and left leg and foot pain with numbness.  
The RO issued a statement of the case with respect to these 
issues in June 2009.  However, the record reflects that the 
Veteran did not subsequently file a Substantive Appeal (VA 
Form 9 or other correspondence containing the necessary 
information).  Thus, there has been no appeal perfected as to 
the migraine headaches and left leg and foot pain with 
numbness.  In the absence of a timely perfected appeal, the 
Board has no jurisdiction to address these claims.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.

Also reflected in his June 2006 Notice of Disagreement is the 
issue of dermatitis.  The record reflects that service 
connection for dermatitis was granted in a February 2005 
rating decision, and, as such, the RO appropriately treated 
the June 2006 Notice of Disagreement as a claim for an 
increased rating for the condition, issuing a VCAA notice 
letter in November 2007.  As the issue of entitlement to an 
increased rating for dermatitis has not been adjudicated, it 
is referred to the RO for appropriate consideration.

The issues of entitlement to service connection for a 
bilateral foot disability and a bilateral eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's currently-shown low back disability is 
related to service.

2.  The Veteran's currently-shown prostate disorder is 
related to service.


CONCLUSIONS OF LAW

1.  A low back disability, degenerative changes of the lumbar 
spine, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  A prostate disorder, benign prostatic hyperplasia, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the benefits sought on appeal, a 
discussion of VA's duties to notify and assist is not 
necessary.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.






IV.  Analysis

A.  Lumbar Spine Disability

The service treatment records reflect numerous complaints of 
low back pain, with an April 1997 diagnosis of L5-S1 disc 
herniation with early radiculopathy, and a May 1997 MRI 
finding of type II degenerative changes of the anterior 
aspect of the inferior L4 endplate, disc desiccation at L4-5 
and L5-S1, and L4-5 broad-based disc bulge.  

The report of a November 2004 VA general medical examination 
reflects essentially normal X-ray findings of the lumbar 
spine, although osteophyte formation of the vertebrae was 
noted.  The diagnosis was low back pain, musculoskeletal in 
origin.

Subsequent VA treatments records reveal continued complaints 
of low back pain, with a June 2008 MRI finding of multifocal 
degenerative changes.  

In view of the in-service finding of degenerative changes of 
the lumbar spine, and a current finding of the same, the 
Board finds that service connection for a low back disability 
is warranted.

B.  Prostate Disorder

The service treatment records reveal complaints of painful 
urination and an October 1984 diagnosis of chronic 
prostatitis, and a March 2000 finding of prostatic 
enlargement.  

A May 2007 private medical report reflects a finding of an 
enlarged prostate (diagnosed as benign prostatic 
hyperplasia).  Although subsequent VA treatment records do 
not reflect prostate-related complaints or findings, given 
the in-service finding of an enlarged prostate, and medical 
evidence of the same during the course of this appeal, the 
Board finds that service connection for a prostate disorder 
is nevertheless warranted.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  


ORDER

Service connection for degenerative changes of the lumbar 
spine is granted.

Service connection for benign prostatic hyperplasia is 
granted.


REMAND

With respect to the issue of entitlement to service 
connection for a bilateral foot disability, the service 
treatment records reflect an October 1979 finding of pes 
planus (flat feet).  X-rays performed in August 1993 revealed 
midtarsal fault bilaterally, and the Veteran was ordered 
physical therapy and orthotics at that time.  These records 
also reveal November 2002 findings of bilateral 
hyperkeratosis, hallux valgus (bunions), mallet toe deformity 
of the 2nd and 3rd digits, and hammered 4th and 5th digits.

The report of a December 2004 VA general medical examination 
reflects the examiner's finding that the Veteran did not have 
flat feet.  However, it includes no discussion of the various 
other foot findings noted in service (in fact, it appears the 
claims file was not available for review), and reflects only 
a cursory physical examination, and no X-ray examination, of 
the Veteran's feet. 

VA treatment records developed throughout the appeal reflect 
complaints of bilateral foot pain.

In view of the numerous and varied foot findings in service, 
and continued 
foot-related complaints since service, the Board finds that 
the Veteran should be accorded a VA examination to determine 
the nature, extent, and etiology of any diagnosed foot 
disability.

Regarding the Veteran's claim of entitlement to service 
connection for a bilateral eye disorder, the service 
treatment records reveal treatment and findings of various 
eye conditions.  Specifically, they show that the Veteran 
sustained a corneal abrasion on his right in February 1980, 
and on his left eye in March 1983.  Additionally, in May 
1992, the Veteran was found to have anisocoria (uneven pupil 
size) suggestive of Adie's Syndrome.  Subsequent records 
reflect a formal diagnosis of the condition in the right eye 
in July 1995.  A June 2001 record also shows a finding of 
cup-to-disc asymmetry, which, it was noted, presented a risk 
for developing glaucoma.  

At the December 2004 VA examination, it was noted that the 
pupils did not react equally, with the right pupil not 
reacting at all.  However, no other eye conditions are 
indicated and no pertinent diagnosis was provided.

It appears that the Veteran was scheduled for a pertinent VA 
examination in November 2005, for which he did not report.  
However, the claims file does not include a copy of any 
correspondence notifying the Veteran that examination. 

The report of a December 2008 VA optometry consult reflects, 
in pertinent part, a finding of "glaucoma suspect-
asymmetrical CDR."

In view of the various in-service eye findings, including 
asymmetrical cup-to-disc ratio, and similar post-service 
findings, which include suspected glaucoma, the Board finds 
that the Veteran should be accorded another opportunity to 
undergo a VA examination in order to determine the nature, 
extent, and etiology of any diagnosed eye disorder.  

Lastly, the Board notes that the most recent VA treatment 
records contained in the claims file are dated in December 
2008.  On remand, updated records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain records of treatment at the VA 
facilities in Honolulu, Hawaii, and 
Huntsville, Alabama since December 
2008.  

2.	Schedule the Veteran for a VA podiatry 
examination.  The claims file should be 
reviewed in conjunction with the 
examination.  All indicated studies, 
including 
X-rays, should be conducted, and all 
pertinent pathology noted.  
Additionally, the examiner is asked to 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
any diagnosed foot disability is 
related to an event, injury, or disease 
that occurred in service, including the 
in-service complaints of foot pain and 
findings of bilateral pes planus with 
midtarsal fault, hallux valgus, mallet 
toe deformity, hammered toes, and 
hyperkeratosis.  

3.	Schedule the Veteran for a VA eye 
examination.  The claims file should be 
reviewed in conjunction with the 
examination.  All indicated studies 
should be conducted, and all pertinent 
pathology noted.  Additionally, the 
examiner is asked to express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that any diagnosed eye 
disability is related to an event, 
injury, or disease that occurred in 
service, including the documented 
corneal abrasions and findings of 
Adie's pupil and cup-to-disc asymmetry. 

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


